Citation Nr: 1615285	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard from November 26, 1984 to April 10, 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for sleep apnea.

In March 2011 and February and November 2013, the Board remanded this matter for further development.

In a May 2014 decision, the Board denied the Veteran's claim for a sleep disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the May 2014 Board decision and remanded the appeal to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a November 2015 Court Memorandum Decision vacated the Board's May 2014 denial of service connection for a sleep disability.  The Court found that the Board failed to ensure substantial compliance with its November 2013 remand order and provided inadequate reasons or bases for its decision. 

Specifically, in its November 2013 remand, the Board found that a previous February 2013 VA medical opinion was inadequate because it lacked "objective clinical evidence of treatment for sleep apnea and d[id] not reflect consideration of [the Veteran]'s report of sleep problems in-service and of a continuity of symptom[s] in the years since service." See February 2013 VA medical opinion (indicating that it was less likely than not that the Veteran's sleep apnea was due to his service because "there [was] no evidence to support that [he] suffered from sleep apnea while in service").  The Board also noted that the February 2013 VA medical opinion did not acknowledge or discuss a May 2012 private letter/statement from Dr. S., in which Dr. S. provided the following opinion:

There is little doubt that [the Veteran's] psychophysiological insomnia, [posttraumatic stress disorder,] and circadian rhythm abnormalities are all directly ascribable to his time in the Gulf War.  He does have obstructive sleep apnea which developed during that time interval as well.  In my opinion, a large portion of [his] sleep disturbance is due to his Gulf War experience.

The Board then requested that, on remand, a VA examiner determine whether the Veteran's identified sleep disability was separate and distinct from his service-connected post-traumatic stress disorder and whether that sleep disability had its clinical onset in service, was related to his reported sleep problems in service, or was otherwise the result of a disease or injury in service.  The Board also requested that the examiner specifically acknowledge and comment on all sleep disabilities that were separate and distinct from the Veteran's service-connected psychiatric disability that had been diagnosed since March 2005 (to include sleep apnea), his reports of sleep problems in-service and of a continuity of symptoms in the years since service, and Dr. S.'s May 2012 letter.

The requested VA examination was conducted in February 2014, with an addendum opinion being obtained in April 2014.   In the April 2014 addendum, the VA examiner indicated that she reviewed Veteran's claims file and opined that it was less likely than not that his sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained:

[The Veteran]'s multiple sleep issues, which started in service as noted on examination 2/2014, were not a separate and distinct condition from [his] service-connected psychiatric disability. [His] sleep symptoms in service, noted as fear for self and family, fear of death, racing thoughts, nightmares, and hypervigilance, are attributable to symptoms of his [post-traumatic stress disorder]. The sleep apnea as a separate and distinct condition was not diagnosed until after military service. Extensive questioning revealed no sleep disturbances or symptoms in service consistent with sleep apnea, making the development of his sleep apnea after military service an unrelated event to those sleep disruptions/disturbances/symptoms which occurred during military service.

Thereafter, in May 2014, the Board denied the Veteran's claim, finding that sleep apnea was not proximately due to, the result of, or aggravated by his service-connected PTSD. 

As noted, the Court subsequently found that the Board failed to consider that neither the February 2014 VA medical opinion nor the April 2014 addendum discussed Dr. S.'s May 2012 medical opinion that the Veteran's obstructive sleep apnea developed in service and that his sleep disturbances were due to his Gulf War experience.  The Board's November 2013 remand order specifically directed the VA examiner to address this evidence.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, to comply with Board's November 2013 remand directives, as well as the Court's November 2015 Memorandum, the claim must be remanded for a new medical opinion or an addendum to the April 2014 addendum that specifically addresses Dr. S's May 2012 medical opinion when determining whether benefits for sleep apnea due to the Veteran's service-connected PTSD are warranted on a secondary basis. See Stegall, supra.  

In addition to the foregoing, the Court also found that the Board failed to address certain medical and lay and medical evidence that was suggestive of aggravation. See 38 C.F.R. § 3.310.  Specifically, the Veteran reported that he had to reduce his medication for PTSD because it "worsened his sleep apnea."  Additionally, in a November 2005 VA discharge summary, the Veteran reported that his Seroquel was hypersedating and that it exacerbated his sleep apnea; a dose reduction was determined. See November 2005 VA Discharge Summary (noting, "Seroquel had affected [his] heat tolerance and he also felt it might have promoted [sleepiness] to the detriment of his sleep apnea.").  

To date, a medical opinion that addresses the relationship, if any, between the medications taken for the Veteran's service-connected PTSD and the claimed sleep disability, has not been obtained.  In light of the Court's findings, a medical opinion addressing secondary service connection should be sought upon remand.   


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the April 2014 VA examiner (or a similarly situated examiner).  If additional examination is required in order to enter an opinion, such examination should be scheduled. 

Following a review of the Veteran's entire electronic claims folder, the examiner must opine as to whether it is at least as likely as not that (a) sleep apnea had its clinical onset in service, is related to the Veteran's reported sleep problems in service, or is otherwise the result of a disease or injury in service; or that (b) sleep apnea is proximately due to, or aggravated by service-connected PTSD, to include medications taken for therefor (i.e., Seroquel). 

* In making the above determination, the examiner MUST  acknowledge and address Dr. S.'s May 2012 medical opinion that the Veteran's obstructive sleep apnea developed in service and that his sleep disturbances were "due to his Gulf War experience."  

* The examiner must also acknowledge and address the Veteran's reports of sleep problems in service and of a continuity of symptomatology in the years since service. [Note: the absence of evidence of treatment for sleep problems in the Veteran's service treatment records or of treatment for such problems for years after service cannot, standing alone, serve as the basis for a negative opinion]. 

* The examiner must also acknowledge and address the VA treatment records documenting a Seroquel dose reduction and the Veteran's reports that the Seroquel was hypersedating and thus exacerbating his sleep apnea. See November 2005 VA Discharge Summary (noting, "Seroquel had affected [his] heat tolerance and he also felt it might have promoted [sleepiness] to the detriment of his sleep apnea."); see also, August 2005 VA treatment note (noting that the Veteran reported that "Seroquel 200 [milligrams] has exacerbated his sleep apnea," and that his dosage was consequently reduced to 100 Milligrams). 

The examiner must provide reasons for each opinion given.

2. If the benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




